Citation Nr: 1331444	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  12-32 289	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1965 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2002 of a Department of Veterans Affairs (VA) Regional Office (RO)

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The record shows that psychiatric disorders other than posttraumatic stress disorder (PTSD) have been diagnosed, namely, major depressive disorder and anxiety disorder, which arose from the same psychiatric symptoms as PTSD.  A diagnosis that differs from the claimed condition does not necessarily represent a wholly separate claim.  Rather, the diagnosis needs to be considered to determine the nature of the current psychiatric condition relative to the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that the scope of a Veteran's claim of r service connection for posttraumatic stress disorder may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

For this reason, the Board has included in the claim a psychiatric disorder other than PTSD as reflected on the title page of the decision.  

As the RO has not had the opportunity to consider the evidence of major depressive disorder and of anxiety disorder and to ensure procedural due process, the case is REMANDED for the following action:


Ensure VCAA compliance with the duty to notify and the duty to assist.  After the development, adjudicate the claim of service connection for a psychiatric disorder other than PTSD, namely, major depressive disorder and anxiety disorder, considering the records, dated in February and March 2011 of R.S., MD, and the report of VA examination in June 2012. 

If any benefit sought is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


